PER CURIAM.
The point presented upon this appeal is whether the giving of a designated instruction to the jury constitutes reversible error. The instruction has been approved as to form and content. Potock v. Turek, Fla.*208App.1969, 227 So.2d 724. A party is entitled to an instruction upon an issue raised by the evidence. See Atlantic Coast Line Railroad Company v. Bracewell, Fla.App.1959, 110 So.2d 482, and Parker v. Chew, Fla.App.1973, 280 So.2d 695. Here, an issue of negligence was tried; therefore, the instruction was applicable. The only remaining consideration is whether the instruction constituted reversible error in that, when considered together with the entire charge to the jury, it was improper. Keyser v. Brunette, Fla.App.1966, 188 So.2d 840. We hold that the giving of the instruction did not constitute reversible error. Cf. Chambers v. Nottebaum, Fla.App.1957, 96 So.2d 716, 721, and cases cited therein.
Affirmed.